Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species I (claims 1-19) in the reply filed on 07/25/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is in condition for allowance except for the existence of claim 20 drawn to a nonelected species. Election was made without traverse in the reply filed on 07/25/2022.
The application has been amended as follows: 
Claim 20 have been canceled.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the closest prior art Zhang et al. (US 20180165554) discloses a method of modelling data, comprising: training an objective function of a linear classifier, based on a set of labeled data, to derive a set of classifier weights; defining a posterior probability distribution on the set of classifier weights of the linear classifier (Abstract). The model is able to take advantage of unlabeled datasets and get improved performance. The model successfully learns highly discriminative feature maps, which explains its superior performance (par. [0048]). Autoencoder is provided, for learning task-specific representations for textual data (par. [0107]). Zhang does not disclose or fairly suggest “generating a domain invariant explanation for the at least one prediction, wherein said generating comprises ranking pairs of data points based on a statistical similarity to the at least one test data point, wherein each pair comprises (i) a data point from the set of labeled data points and (ii) a data point from the set of unlabeled data points, and wherein the domain invariant explanation comprises at least one of the pairs; wherein the method is carried out by at least one computing device” recited in claims 1, 9 and 17 in combination with other features of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665